Citation Nr: 1101936	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

3.  Entitlement to service connection for a peripheral vestibular 
disorder, claimed as dizziness secondary to service-connected 
hearing loss and/or service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from December 2004 (dizziness) and April 2008 (hearing 
loss) rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is of record.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Increased Rating Hearing Loss-  The Board observes that the 
Veteran has submitted a January 2008 private audiological 
treatment record in support of his increased rating claim.  In 
his report, the private practitioner assigned speech recognition 
thresholds.  It is not clear from this report whether the 
Maryland CNC word list was used in this examination.  Also, the 
results of a puretone test are recorded in graphical form.  

A December 2009 private audiological examination report from the 
same private audiologist was additionally submitted.  In his 
report, the private audiologist indicated that the Veteran had 
"fair speech discrimination in the right ear and virtually no 
speech discrimination in the left ear."  The private treating 
audiologist reflected that with the type and degree of the 
Veteran's hearing impairment the Veteran could expect to have 
difficulty understanding in all listening situations, with more 
significant difficulty in noisy environments.  It is also not 
clear from this report whether the Maryland CNC word list was 
used in this examination.  Further, the results of a puretone 
test are recorded in graphical form.  Further clarification is 
needed as to the private audiological examination reports.  See 
Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010).  

Moreover, although the Board is not required to obtain a new 
examination simply due to the passage of time, because this claim 
must be remanded for clarification of the Veteran's private 
audiological treatment records, and in consideration of his 
October 2010 BVA hearing testimony that the disorder has 
increased in severity, the Board finds that a new examination 
should be undertaken to evaluate the Veteran's hearing loss.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity); VAOPGCPREC 
11-95 (April 7, 1995).

Peripheral Vestibular Disorder-  The Board notes that the Veteran 
previously associated his dizziness with his service-connected 
tinnitus.  However, at his October 2010 BVA hearing he indicated 
that his claim should also be considered secondary to his 
service-connected hearing loss.  The Veteran testified that he 
experiences dizziness or staggering episodes pretty much every 
day.  See BVA Hearing Transcript (T.) at 9.  A December 2008 
private treatment record noted that balance function testing 
reflected "central findings associated with imbalance."  It is 
unclear from the available medical records what diagnosis is 
associated with the Veteran's subjective complaints of dizziness. 

The Board notes that the Veteran is competent to report symptoms 
of dizziness because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007.  As the Veteran is competent to report 
that he suffers from dizziness, the Board finds that a medical 
examination is necessary to determine the diagnosis associated 
with this symptomatology and an opinion is necessary to determine 
whether any such dizziness disorder is related to his service-
connected hearing loss and/or service-connected tinnitus, or to 
his service.

TDIU- In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a TDIU is part of an increased rating claim 
when such claim is expressly raised by the Veteran or reasonably 
raised by the record.  Here, the Veteran testified at his October 
2010 BVA hearing that his hearing loss negatively affected his 
ability to work.  He indicated that he had been unemployed for 
about a year, and that his ability to seek new employment had 
been hindered as a result of his hearing loss.  See T. at 7.  The 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his bilateral hearing loss at 30 
percent and tinnitus at 10 percent disabling.  Thus, at the 
present time, the Veteran does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the 
evidence of record demonstrating that the Veteran may be 
unemployable as a result of his hearing loss, the Board has 
little choice but to Remand this matter to afford the Veteran a 
VA examination.

Finally, the claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Gainesville, Florida and the St. Augustine Community Based 
Outpatient Clinic (CBOC).  However, as the claims file only 
includes treatment records from these facilities dated up to July 
2004 (Gainesville) and November 2008 (St. Augustine), any 
additional records should be obtained.  While on remand, any 
treatment records from such facilities dated from July 2004 
(Gainesville) and from November 2008 (St. Augustine) to the 
present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice 
pertaining to the issue of entitlement to 
service connection for a peripheral 
vestibular disorder, claimed as dizziness 
secondary to service-connected hearing loss 
and/or service-connected tinnitus.  Such 
notification must include the criteria 
necessary to substantiate this service 
connection claim on both direct and 
secondary bases.  

2.  Obtain VA outpatient treatment records 
from the Gainesville VAMC beginning in 
July 2004 and the St. Augustine CBOC 
beginning in November 2008.  Any negative 
search result should be noted in the 
record. 

3.  The Veteran should be scheduled for a 
VA audiological examination by a state-
licensed audiologist to assess the current 
level of severity of his bilateral hearing 
loss disability.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

The examiner should perform all indicated 
tests and studies, and the examination must 
include at a minimum a puretone audiometry 
test and a controlled speech discrimination 
test using the Maryland CNC word.  The 
examiner should also address any functional 
impairment resulting from the Veteran's 
hearing loss and its effects on his 
ordinary activities.  

In addition, the VA examiner should provide 
an interpretation of the January 2008 and 
December 2009 private audiological 
examination reports from First Coast 
Hearing Clinic, Inc.  Specifically, the 
examiner should translate the graphs of the 
Veteran's puretone threshold levels into 
numerical form by providing the Veteran's 
puretone thresholds at each of the relevant 
frequencies.  The examiner should also 
clarify whether the January 2008 and 
December 2009 private examinations reflect 
speech recognition scores based on the 
Maryland CNC word list.  If warranted, the 
examiner should reconcile the findings of 
the examination with those made in the 
January 2008 and December 2009 private 
reports, i.e., if there is a disparity in 
the results explain why.  Further, if the 
examiner is unable to interpret the January 
2008 and/or December 2009 private 
examination reports, the examiner should 
provide a supporting rationale.

4.  After requesting and obtaining any 
pertinent records, schedule the Veteran for 
an examination to determine the nature and 
etiology of his peripheral vestibular 
disorder, claimed as dizziness.  Any 
necessary testing should be conducted.  The 
claims file must be reviewed in conjunction 
with such examination, and the examiner 
must indicate that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any dizziness disorder(s) diagnosed was 
caused by, or aggravated by, his service-
connected hearing loss and/or tinnitus, or 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability had its onset in service or is 
otherwise related to service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
dizziness disorder (i.e., a baseline) 
before the onset of the aggravation.

5.  Following the development set forth 
above, the Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

6.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include a determination as to whether 
referral of the Veteran's TDIU claim to 
the appropriate department officials 
under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

